CCA 201500423
DAILY JOURNAL
Orders Granting Petition for Review
On consideration of the petition for grant of review of the decision of the United States *478Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue;
WHETHER THE NAVY-MARINE CORPS COURT OF CRIMINAL APPEALS ERRONEOUSLY APPLIED THE STANDARD FOR ASSESSING PREJUDICE AFTER FINDING CONSTITUTIONAL ERROR BASED ON UNITED STATES v. FULLS, 75 M.J. 350 (C.A.A.F. 2016).
No briefs will be filed under Rule 25.